                  Case 8:17-bk-07379-MGW                   Doc 56   Filed 01/16/19     Page 1 of 1

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION

                                                             Case No: 8:17-bk-07379-MGW
 In Re:                                                      Chapter 13


 KATHY JO WATERS
                                           /

                                          REPORT OF UNCLAIMED FUNDS

          After making distributions of monies received in this case, the Chapter 13 Standing Trustee states that all checks

 issued prior to November 20, 2018, have cleared with exception of the following:


      Check Number                              Amount                           Claimant Name & Address
       114363                                  $3,564.00                     Kathy Jo Waters
                                                                             c/o LeavenLaw
                                                                             3900 First Street North, Suite 100
                                                                             St. Petersburg, FL 33703


          Pursuant to the provisions of 11 U.S.C. Section 347, the Trustee submits these funds totaling $3,564.00 for this

case, which is payable to Clerk, U.S. Bankruptcy Court/Court Registry.

Dated: January 16, 2019.




                                                 /s/ Kelly Remick
                                                 Kelly Remick
                                                 Chapter 13 Standing Trustee
                                                 P.O. Box 6099
                                                 Sun City Center, FL 33571-6099
                                                 Phone (813) 658-1165
                                                 Fax (813) 658-1166




Cc: Clerk, U.S. Bankruptcy Court/Court Registry
